Citation Nr: 1639570	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected disability of healed right wrist fracture.

2.  Entitlement to service connection for a left shoulder injury.  


REPRESENTATION

Veteran represented by:	David Standridge, Jr., Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran has active duty service from June 1987 to May 1996, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in March 2015.  

In June 2016, the Veteran's attorney submitted a letter to VA stating that he no longer represented the Veteran and asking that he be removed as the power of attorney.  The Board construes this as a motion to withdraw representation after certification of the appeal to the Board.  See 38 C.F.R. § 20.608 (2015).  That motion is denied.  The Veteran's attorney has not provided good cause for withdrawing his representation or any certification that the Veteran was provided a copy of the motion, which are both required before representation can be withdrawn after certification.  Id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that in March 2016 the Veteran requested a Board videoconference hearing in response to his March 2016 Supplemental Statement of the Case.    Accordingly, as such hearings are scheduled by the RO, remand is required in this case to schedule the Veteran for his requested videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request.  A copy of the notice advising him of the time and place to report should be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




